Citation Nr: 0411128	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-19 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a fasciotomy scar on 
the lateral aspect of the right lower leg, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel






INTRODUCTION

The appellant served on active duty from June 1980 to June 1983 
and from September 1990 to March 1991.  He served in the Southwest 
Asia Theatre of Operations from October 26, 1990, to March 10, 
1991.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2002 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

In his November 2002 substantive appeal, the appellant indicated 
that he had had to terminate his employment as a result of his 
right lower leg disability.  Accordingly, the issue of entitlement 
to a total rating for compensation purposes based on individual 
unemployability, including extraschedular consideration under 38 
C.F.R. § 4.16(b), is referred to the RO for appropriate action.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 
Norris v. West, 12 Vet. App. 413, 421 (1999).


REMAND

The appellant last underwent a VA examination of his right lower 
leg disability in January 2002.  In his November 2002 substantive 
appeal, the appellant indicated that his right lower leg 
disability had increased in severity.  The appellant added that he 
had had to terminate his employment as a result of his right lower 
leg disability.  See Snuffer v. Gober, 10 Vet. App. 400, 408 
(1997) (requiring a new examination where the claimant asserts 
that a disability has increased in severity since the time of the 
last VA examination).  Where the record does not adequately reveal 
the current state of the claimant's disability, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991).

Accordingly, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the following (VA 
will notify the appellant if further action is required on his 
part.):

1.  The RO must ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This includes notifying the 
appellant (1) of the information and evidence not of record that 
is necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  The 
appellant should also be requested to provide any evidence in his 
possession that pertains to the claim.

2.  The RO should obtain the employment history of the appellant 
since January 2002.

3.  The appellant should be afforded a VA muscles examination to 
assess the severity of his service-connected fasciotomy scar on 
the lateral aspect of the right lower leg.  The claims folder, 
including the report of a January 2002 VA muscles examination, 
should be made available to the examiner for review before the 
examination.  (Since the January 2002 examination, the appellant 
has reported that he has been unable to continue his employment as 
an electrician.)  The examiner should note in the examination 
report that the claims folder has been reviewed.

In addition to completing all relevant inquiries on the 
examination worksheet, the examiner is requested to offer an 
opinion as to effect of the appellant's service-connected right 
lower leg disability on activities generally required in an 
employment situation.  The examiner should note what factors and 
objective findings support that opinion.  The examiner is also 
requested to state at what level of the appellant's right leg 
(e.g., amputation not improvable by prosthesis controlled by 
natural knee action; at a lower level permitting a prosthesis; at 
the forefoot level proximal to the metatarsal bones) an elective 
amputation would be required in order to remove the disabled 
portion of his leg.  (The answer to this hypothetical question is 
necessary because under VA regulations, the combined rating for 
disabilities of an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed.)

4.  The appellant should be afforded a VA scars examination to 
assess the severity of his service-connected fasciotomy scar on 
the lateral aspect of the right lower leg.  The claims folder, 
including the report of a January 2002 VA muscles examination and 
the report of a February 1984 VA examination, should be made 
available to the examiner for review before the examination.  The 
examiner should note in the examination report that the claims 
folder has been reviewed.

5.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the appellant and his 
representative should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.  The SSOC 
should set forth all pertinent laws and regulations, including the 
criteria for evaluating scars in effect prior to August 30, 2002, 
and the amended rating criteria for evaluating scars, see 
VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part by Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), and should include a discussion of the 
application of those laws and regulations to the evidence.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

